OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            ©FROM, BUSINESS JSP1.
                             ^-vsemmem* <T                                           V
            STATE ©F TEXA^ A^
            PENALTY ¥OR
                                                    02 1R
 2/2/2015   PRIVATE USE         fc'5/gl^
                                w-s km. aK$<&^aF£&i 0002003152                              FEB09 2015
 ROBLES, JUAN VALADEZ T^t%SSp^
 On this day, the application for~1f:07JWrit,.of Habeas Corpus has been received
 and presented to the Court.      ^Y "**_" _^
                                                                                       Abel Acosta, Clerk

                              JUAN VA
                              WHEEL                                #1643655
                              986 CQ
                              PLAIN




N3B   7.3072                  •i i»f**i if1111*i -it••f*ii*j'ri•it'iI1*fI••••11 •***•*i»iliii1111•t